Citation Nr: 1722611	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to April 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities.  He argues that his upper and lower extremity disabilities are attributable to his exposure to contaminated water while serving in the U.S. Marine Corps at Camp Lejeune, North Carolina.  It is noted that VBA (Veterans Benefits Administration) Training Letter 10-03 dated in April 2010 acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Also, it is noted that the Veteran's service treatment records document that he had obtained treatment while at Camp Lejeune in 1959.

Having carefully reviewed the record, the Board finds that a remand is necessary to develop the claim based on exposure to contaminants in the Camp Lejeune water supply in accordance with the relevant VBA Manual M21-1 provisions.  At this time, the record shows no indication that an attempt has been made to obtain details about the Veteran's location, duties, and length of service involving the claimed exposures.  Also, the record contains no medical opinion on the matter of whether the Veteran's claimed disorders are attributable to service, to include as residuals of contaminated water at Camp Lejeune.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Although a claimed condition may not be recognized by VA as a presumptive disability, this does not preclude a veteran from establishing service connection with proof of direct causation).  See also McClendon v. Nicholson, 20 Vet App. 79 (2006) (a VA medical examination should be provided when there is competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability that may be associated with his active military service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with an updated 38 U.S.C.A. §  5103 notice letter addressing disabilities claimed based on exposure to contaminants in the Camp Lejeune water supply.  The AOJ should further attempt to obtain all information from the Veteran as required by VBA Manual M21-1 for the development of his claim based on exposure to contaminated drinking water at Camp Lejeune.

2.  Then, the AOJ should obtain a medical opinion from a subject matter expert on the Camp Lejeune Contaminated Water Project.  The claims file must be reviewed and the review noted in the report.  The need for a physical examination is left to the discretion of the examiner selected to provide the opinion.  The physician should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of either upper and/or either lower extremity had its onset during active service or is otherwise related to any incident of active service, to include exposure to contaminated water at Camp Lejeune.

The examiner should provide a comprehensive rationale and discussion, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

The examiner(s) should be provided with information about the circumstances of the Veteran's service at Camp Lejeune and other materials mandated at VBA Manual M21-1.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

